                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

PB LEGACY,     INC, a     Texas
Corporation    and TB     FOODS
USA, LLC,

          Plaintiffs,

v.                                Case No:    2:17-cv-9-FtM-29CM

AMERICAN MARICULTURE, INC.,
a    Florida    corporation,
AMERICAN PENAEID, INC., a
Florida   corporation,   and
ROBIN PEARL,

          Defendants.



                           OPINION AND ORDER

     This matter comes before the Court on the defendants’ Motion

for Partial Summary Judgment (Doc. #120) filed on September 17,

2018.   Plaintiffs filed a Response in Opposition (Doc. #126) on

October 1, 2018.   For the reasons set forth below, the motion is

granted in part and denied in part.

                                      I.

     Summary   judgment    is   appropriate   only   when   the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).      “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”      Baby Buddies, Inc. v. Toys “R” Us,
Inc., 611 F.3d 1308, 1314 (11th Cir. 2010) (quotation and citation

omitted).      A fact is “material” if it may affect the outcome of

the suit under governing law.            Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).              “A court must decide ‘whether the

evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail

as a matter of law.’”       Hickson Corp. v. N. Crossarm Co., Inc., 357

F.3d 1256, 1260 (11th Cir. 2004)(quoting Anderson, 477 U.S. at

251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.        Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).               However, “‘if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.’”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.     v.   M/V   Nan   Fung,   695    F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).              “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant



                                         2
summary judgment.”        Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).

                                          II.

      The    undisputed    material   facts     are   as   follows:   Primo

Broodstock, Inc. (Primo) operated a commercial shrimp breeding

business.1    (Doc. #120, ¶ 2; Doc. #120-1, ¶ 5.)           On January 1,

2015, Primo entered into a shrimp farming agreement (the Grow-Out

Agreement) with American Mariculture, Inc. (AMI), the operator of

a shrimp farming facility in St. James City, Florida.           (Doc. #20-

2; Doc. #120, ¶ 7; Doc. #120-1, ¶ 7.)           Pursuant to the Grow-Out

Agreement, AMI agreed to grow post-larva “Primo shrimp” for Primo,

which Primo would then sell to third parties.          (Doc. #20-2, p. 2;

Doc. #120, ¶ 8.)     The Grow-Out Agreement also provided that, if

Primo was unable to sell any of the shrimp grown by AMI, such

shrimp would “be killed and sold as dead fresh or frozen shrimp

product into the market” by AMI.          (Doc. #20-2, p. 2; Doc. #120, ¶

8.)




1 Primo Broodstock, Inc. was the original plaintiff in this case.
However, on February 17, 2017, TB Foods, USA, LLC acquired an
ownership stake in Primo Broodstock, Inc. and changed its name to
PB Legacy, Inc. (Doc. #86, ¶¶ 4-5.) As part of that acquisition,
TB Foods, USA, LLC also acquired Primo Broodstock, Inc.’s rights
in the instant litigation, and TB Foods, USA, LLC has therefore
been added as a plaintiff in this case. (Id., ¶ 7; Doc. #87.)
Accordingly, although the current litigation centers in large part
on Primo Broodstock, Inc., the plaintiffs in this case are PB
Legacy, Inc. and TB Foods, USA, LLC (collectively, Plaintiffs).


                                      3
       In January of 2016, Primo and AMI became involved in a dispute

regarding payments Primo owed to AMI under the Grow-Out Agreement.

(Doc. #120, ¶ 9; Doc. #120-1, ¶ 8.)                On January 5, 2016, Robin

Pearl (Pearl), the Chief Executive Officer and registered agent of

AMI, sent Primo an email demanding the overdue payments.                     (Doc.

#120, ¶ 10; Doc. #120-1, ¶ 9.)           In that email, Pearl stated that

if AMI did not receive payment from Primo within ten days, AMI

would begin harvesting the Primo shrimp in its possession weighing

more than thirty grams.        (Doc. #120, ¶ 10; Doc. #120-1, ¶ 9.)               On

January 21, 2016, Primo filed a lawsuit against AMI in the Circuit

Court of the Twentieth Judicial Circuit in and for Lee County,

Florida to enjoin AMI from harvesting Primo’s shrimp.                   (Doc. #120,

¶ 11; Doc. #120-1, ¶ 10.)

       On January 28, 2016, Pearl and Randall Aungst (Aungst),

Primo’s   Vice   President,     signed     a     one-page      handwritten   “Term

Sheet.”    (Doc. #20-3, p. 2.)         In relevant part, the Term Sheet

states that Primo had until April 30, 2016 to remove all of its

shrimp from the AMI Facility.          (Id.)     Primo did not remove all of

its shrimp from AMI’s facility by April 30, 2016, and AMI retained

the remaining shrimp.      (Doc. #120, ¶¶ 15-16; Doc. #120-1, ¶¶ 14-

15.)

       Defendants     Pearl,    AMI,       and     American       Penaeid,    Inc.

(collectively,      Defendants)   contend        that   when    Primo    failed   to

remove its shrimp from AMI’s facility, AMI retained ownership over



                                       4
the remaining shrimp and could sell the broodstock on the open

market.    (Doc. #120, ¶ 17; Doc. #120-1, ¶ 16.)          Plaintiffs argue

that when Primo failed to remove its shrimp from AMI’s facility,

AMI was not entitled to maintain ownership over the broodstock,

but was rather only entitled to kill the remaining shrimp and sell

them as dead fresh or frozen shrimp pursuant to the Grow-Out

Agreement.    (Doc. #20, ¶¶ 53-54.)

                                       III.

     Plaintiffs assert claims against Defendants for breach of

contract (Count I), conversion (Count II), defamation (Count III),

trade secret misappropriation under the Defend Trade Secrets Act,

18 U.S.C. § 1836 (Count IV), trade secret misappropriation under

the Florida Uniform Trade Secrets Act, Fla. Stat. § 688.001 et

seq. (Count V), unfair competition under Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a) (Count VI), unfair competition

under Florida common law (Count VII), violation of the Florida

Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et

seq. (Count VIII), and unjust enrichment (Count IX).            Defendants

now move for summary judgment as to Counts II, VII, VIII, and IX.

Defendants argue they are entitled to summary judgment because

those Counts are preempted by Plaintiffs’ claim under the Florida

Uniform Trade Secrets Act in Count V.

     The     Florida   Uniform   Trade        Secrets   Act   (the   FUTSA)

“displace[s] conflicting tort, restitutory, and other law[s] of



                                   5
[the     state   of   Florida]    providing   civil   remedies      for

misappropriation of a trade secret.”     Fla. Stat. § 688.008(1).    It

does not, however, affect “[o]ther civil remedies that are not

based upon misappropriation of a trade secret.”        Fla. Stat. §

688.008(2)(b).     While there is no Florida case law examining the

scope of the FUTSA preemption provision, other federal district

courts, with which this Court agrees, have found that “to pursue

claims for additional tort causes of action where there are claims

for misappropriation of a trade secret, there must be material

distinctions between the allegations comprising the additional

torts and the allegations supporting the FUTSA claim.”     New Lenox

Indus., Inc. v. Fenton, 510 F. Supp. 2d 893, 908 (M.D. Fla. 2007)

(citation omitted).     Thus, “the issue becomes whether allegations

of trade secret misappropriation alone comprise the underlying

wrong; if so, the cause of action is” preempted by the FUTSA.

Allegiance Healthcare Corp. v. Coleman, 232 F. Supp. 2d 1329, 1335–

36 (S.D. Fla. 2002) (quotation and citation omitted).

       The central issue before the Court, therefore, is whether

Defendants’ alleged misappropriation of Primo’s trade secrets

“alone comprise[s] the underlying wrong” in Counts II, VII, VIII,

and IX.    Id.   The Court will address each Count in turn below.

A.     The Conversion Claim (Count II)

       Defendants argue that Count II is preempted by the FUTSA claim

in Count V because there is no material distinction between Counts



                                   6
II and V as both Counts “seek redress for the same wrongdoing . .

. .”   (Doc. #120, p. 8.)   The Court agrees.

       In both Counts II and V, Plaintiffs assert that Defendants

converted Primo’s breeder shrimp and subsequently aggressively

bred those shrimp and brought them “to market . . . in China and

other East Asian countries . . . .”       (Doc. #20, ¶¶ 104, 147.)

Because both Counts II and V are solely based upon Defendants’

alleged misappropriation of Primo’s trade secrets, the Court finds

there is no material distinction between the two Counts.2       The

Court therefore finds that Count II is preempted by the FUTSA claim

in Count V. Accordingly, Defendants’ motion is granted as to Count

II.

B.     The Unfair Competition under Florida Common Law Claim (Count

       VII)

       Defendants argue that Count VII is preempted by the FUTSA

claim in Count V because Count VII “relies upon and incorporates

by reference the same allegations that are used to support” Count

V.    (Doc. #120, p. 10.)   The Court disagrees.



2 In their Response in Opposition, Plaintiffs assert that Count II
is materially distinct from Count V because Count II seeks recovery
for Defendants’ alleged conversion of Primo’s “tangible property,”
whereas   Count   V  seeks   recovery   for   Defendants’   alleged
misappropriation of Primo’s “intangible” trade secrets.       (Doc.
#126, p. 6.) The Court finds Plaintiffs’ argument unpersuasive,
however, because the tangible property that Plaintiffs assert
Defendants converted (the breeder shrimp) is the same intangible
trade secret(s) Plaintiffs allege that Defendants misappropriated.


                                  7
       While both Counts V and VII are comprised of, and incorporate

by reference, the same general factual allegations in the Amended

Complaint, the Court finds that Count VII is nonetheless materially

distinct from Count V. Specifically, unlike in Count V, Plaintiffs

allege in Count VII that Defendants engaged in unfair competition

by making “false and misleading statements” which have caused

“confusion regarding the affiliation, connection, or association

of Defendants to [] Primo’s proprietary shrimp broodstock, Primo’s

tradename, and associated intellectual property rights and trade

secrets of Primo.”      (Doc. #20, ¶ 162.)

       Defendants    contend   that     this   assertion      in    Count   VII   is

insufficient to constitute a material distinction from Count V

because it merely alleges “conclusory allegations of harm” and not

facts “that are separate and distinguishable from the alleged

misappropriation and misuse of [Primo’s] trade secrets.”                       (Doc.

#120, p. 10.)      The Court disagrees, however, because Count VII is

not solely based upon Defendants’ alleged misappropriation of

Primo’s   trade     secrets.     Rather,       Count   VII’s       assertion   that

Defendants   engaged    in     unfair    competition     is    predicated      upon

Defendants’ alleged marketing practices: that Defendants allegedly

made    “false[]    claim[s]    that     ‘Primo    abandoned        over    650,000

[broodshrimp] and all its genetic material’” and made “false[]

representations that Primo ‘moved all of their genetic base to

[AMI’s Premises] in Florida,’ while retaining nothing in reserve



                                        8
at its Texas facility.”             (Doc. #20, ¶¶ 66, 73.)               Count VII is

further      based    upon    the    Amended       Complaint’s      assertion     that

Defendants     made    these     false   representations          “for   purposes   of

promoting ‘Primo’ shrimp products” to shrimp farmers in China.

(Id., ¶ 64.)

     Because Count VII alleges that Defendants engaged in unfair

competition      by     making      false       representations      about    Primo’s

ownership over the Primo shrimp broodstock to market Primo shrimp

products in China – and does not merely allege that Defendants

misappropriated Primo’s trade secrets - the Court finds that Count

VII is materially distinct from Count V.                    Defendants’ motion is

therefore denied as to Count VII.

C.   The Florida Deceptive and Unfair Trade Practices Act Claim

     (Count VIII)

     Defendants argue that Count VIII is preempted by the FUTSA

claim   in    Count    V   because     Count      VIII   alleges    no    facts   that

“differentiate it from a claim for misappropriation of trade

secrets” under the FUTSA.           (Doc. #120, p. 9.) The Court disagrees.

     Count VIII asserts that Defendants’ “false and misleading

statements have caused, and will continue to cause, confusion

regarding      the     affiliation,         connection,      or    association      of

Defendants     to     Primo’s    proprietary       shrimp    broodstock,      Primo’s

tradename, and associated intellectual property rights and trade

secrets of Primo.”         (Doc. #20, ¶ 168.)        Like the unfair competition



                                            9
claim in Count VII, Count VIII relies upon, and incorporates by

reference, the Amended Complaint’s allegations that Defendants

made false representations about Primo’s business activities “for

purposes of promoting ‘Primo’ shrimp products” to shrimp farmers

in China.    (Id.,   ¶   64.)     Because   Count VIII is based upon

Defendants’ alleged marketing practices – and is not solely based

upon Defendants’ alleged misappropriation of Primo’s trade secrets

- the Court finds Count VIII is materially distinct from Count V.3

Accordingly, the Court finds Count VIII is not preempted by the

FUTSA claim in Count V. Defendants’ motion is therefore denied as

to Count VIII.

D.   The Unjust Enrichment Claim (Count IX)

     Defendants argue Count IX is preempted by Count V because

both Counts seek redress for Defendants’ alleged misappropriation

of Primo’s trade secrets.       The Court agrees.




3 Citing to Developmental Techs., LLC v. Valmont Indus., Inc., No.
8:14-CV-2796-MSS-JSS, 2016 WL 7320908, at *3 (M.D. Fla. July 18,
2016), Defendants argue there can be no material distinction
between Counts V and VIII because both Counts rely on the same
operative   facts.      The  Court   finds  Developmental   Techs.
unpersuasive.    There, the court found no material distinction
between the plaintiff’s FUTSA and Florida Deceptive and Unfair
Trade Practices Act claims because both claims were solely based
upon the defendants’ alleged “failure to maintain the secrecy of
[] information disclosed to them” pursuant to a non-disclosure
agreement.” Id. at *6. In this case, however, Count VIII – unlike
Count V – is based upon Defendants’ alleged marketing practices
and   is   not   solely   predicated   upon  Defendants’   alleged
misappropriation of Primo’s trade secrets.


                                    10
      In relevant part, Count IX asserts that “Defendants have

benefited from the misappropriation of trade secrets, proprietary,

and confidential information belonging to Primo.”                        (Doc. #20, ¶

173.)    As Plaintiffs concede (Doc. #126, p. 9), the FUTSA provides

the   exclusive      remedy    for    the    “unjust    enrichment         caused   by

misappropriation”       of    trade   secrets.         Fla.      Stat.    §   688.004.

Nonetheless, Plaintiffs assert that Count IX is not entirely

preempted by Count V because Count IX also seeks recovery for

Defendants’        alleged     “misappropriation            of   proprietary        and

confidential information, which may not rise to the level of a

trade secret . . . .”          (Doc. #126, pp. 9-10.)            As this Court has

previously found, however, “the FUTSA preempts all non-contract

claims     based   on   the   misappropriation         of    confidential      and/or

commercially valuable information even if the information does not

constitute a trade secret under the FUTSA.”                  Am. Registry, LLC v.

Hanaw, No. 2:13-CV-352-FTM-29CM, 2014 WL 12606501, at *6 (M.D.

Fla. July 16, 2014).          Accordingly, the Court finds that Count IX

is preempted by the FUTSA claim in Count V.                 Defendants’ motion is

therefore granted as to Count IX.

      Accordingly, it is now

      ORDERED:

      1.     Defendants’ Motion for Partial Summary Judgment (Doc.

#120) is GRANTED IN PART AND DENIED IN PART.

      2.     The motion is GRANTED as to Counts II and IX.



                                        11
    3.   The motion is DENIED as to Counts VII and VIII.

    4.   The Clerk shall withhold the entry of judgment until the

conclusion of the case.

    DONE AND ORDERED at Fort Myers, Florida, this ___4th___ day

of December, 2018.




Copies: Counsel of record




                              12
